ORDER
Defendant has attempted to appeal to this Court from the denial of his motion for appropriate relief by the Court of Appeals, with Becton, J., dissenting. This he cannot do. N.C. Gen. Stat. § 15A-1422(f) (Cum. Supp. 1981). Defendant’s motion is based upon N.C.G.S. 15A-1415(b)(2) (Cum. Supp. 1981). Nevertheless, the record on appeal before us discloses that defendant was convicted of crime against nature, which is not a lesser included offense of a sexual offense in the first degree. N.C. Gen. Stat. § 14-27.4 (1981). Therefore, we arrest judgment. The appeal is dismissed and the case is remanded to the Court of Appeals with direction that it further remand the case to the Superior Court of FORSYTH County for the entry of this order arresting judgment.
By Order of the Court in Conference, this 19th day of November, 1982.
MARTIN, J. For the Court